DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-8 and 10-20 (Claims 11-14 and 18-20) are pending and presented for examination. Claims 1, 4, 6, 7, 8, 10, 11, 15 and 18-20 were amended via the instant amendment dated 5 April 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 5 April 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-10 and 15-17 under 35 U.S.C. 103 over Stansberry in view of Siskin is WITHDRAWN over the instant amendment and traversal.
The first part of traversal is that “Stansberry does not teach or suggest the use of coke from either coal tar or decant oil products for its purpose . . .” (Remarks at 7), this is persuasive for not using coal tar as it is not “derived from a petroleum product” per se as required by the claims. As the decant oil amount yielded from Stansberry is less than that from petroleum coke, it is agreed that one of ordinary skill in the art would not use the decant oil in Stansberry as it produces less coke. The further aspect of the traversal as laid out on Remarks at 8 is that “Siskin does not suggest that lignin would be capable of improving Stasnberry’s process at all. Instead, Siskin states that ‘shto coke is considered the lowest quality coke’, and that needle coke or sponge coke, not the cited shot coking process, are used for the production of electrodes or anodes . . . formation of green . . . from shot coke is neither taught 
The third aspect of the traversal is that Stasnberry is “silent concerning any potential effect of lignin upon any properties of a green . . . article including CTE” (Remarks at 9, emphasis original). This is persuasive in as much as Stansberry does not discuss it.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, as being unpatentable under 35 U.S.C. 103 over US PG Pub No. 20100326880 to Chakka et al. (hereinafter, “Chakka at __”; cited in parent).
Regarding claims 1-3, 5-8, 10 and 15-17, Chakka discloses a method of making a green article (coked material, Chakka at “Example 2”) comprising:
a) Mixing a first amount of coke precursor material derived from a petroleum product (crude oil residuals, though decant oil can be utilized, [0041]) and a second amount of coke precursor derived from lignin (oxidized lignin, “Example 2”), thereby forming a precursor mixture (Id.);
b) Coking the precursor mixture thereby forming coke (in a coke drum, Id.); and
While Chakka does not expressly state forming into a desired shape/orientation, this has been held to be prima facie obvious (See MPEP 2144.04). The Examiner takes official notice that crude oil has at least 82% C content.
The claim also requires “whereby the second amount of coke precursor comprises a sufficient quantity to change at least one selected property of a final article formed to obtain a pre-selected value 002 layer/planar spacing, MCC, bulk density, char weight, specific resistance, and real density. Sponge coke is produced over shot coke without lignin, so the lignin clearly has an effect (Chakka at [0156]), as such some aspect of property control exists inherently however Chakka does not provide any data on what properties are also modified by the lignin addition versus no lignin addition and the Office cannot test for this. As such, changes in the pre-selected aspects as claimed would be expected by one of ordinary skill in the art. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))". Furthermore, paragraph [0028] discloses various aspects of usable lignins, and addition of 0.5% lignin (Though broadly less than 50% or specifically 0.01~20%, [0036]) as per instant Figure 4/5 shows some increase in CTE and instant Figure 5/8 for d-spacing further supporting this aspect, such that the claimed range in later claims is fully encompassed by Chakka and as such is the change in any properties claimed.
Lignin is added in Chakka at 125 grams, 2500 grams of the first precursor (so 4.76%), 
As to claim 4, needle coke can be added (Chakka at [0037]).

Conclusion
Claims 1-8, 10 and 15-17 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796